Citation Nr: 1758962	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was previously remanded in January 2014, May 2015, and June 2017.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is required once more to ensure the Veteran is afforded substantial compliance with the Board's prior remand directives.

The record shows that the Veteran served in the U.S. Army reserves after his period of active service.  In a January 2014 decision, the Board requested that all medical records related to this period of reserve service be obtained and associated with the claims file.  Pursuant to this directive, the AOJ requested the service treatment records and entire personnel file from the National Personal Records Center (NPRC) and from the National Archives and Records Administration (NARA).  The records received in response to this request consisted of his service personnel file and the image of a folder labeled "Health Record."  

In a May 2015 decision, the Board found that it was unclear whether service treatment records from the period of reserve service had been obtained.  The appeal was remanded in order to, inter alia, make further attempts to obtain these records from the Records Management Center (RMC), the Department of the Army, and the Veteran's former reserve unit.  If the records could not be obtained after reasonable efforts, the AOJ was to issue a formal determination that the records were unavailable or that further attempts to obtain them would be futile and the Veteran was also to be notified to that effect.

In October 2015, the AOJ requested the Veteran's service treatment records from the NPRC.  The NPRC responded that all of the Veteran's available service treatment records and personnel records were sent in March 2014.
 
Medical records were requested from the Kentucky Army National Guard, and a February 2016 response indicates that the Veteran was not affiliated with the Kentucky Army National Guard.

Records were requested from the RMC, and a March 2016 memorandum from the RCM indicated that no records were located.

In June 2016, the Veteran submitted records he possessed relating to his period of reserve service.  These consisted of personnel records, and were duplicative of evidence already associated with the claims file.

In a June 2017 decision, the Board found that it remained unclear whether the folder titled "Health Record" was empty or whether it contained medical records that were simply not made part of the claims file.  The appeal was remanded in order to, inter alia, make a formal finding as to whether the "Health Record" folder contained documents within it that were not scanned into the Veteran's file; if no additional records were found, the AOJ was also required to issue a formal determination that the Veteran's Army Reserve service treatment records are unavailable or that further efforts to obtain the records would be futile.  The Board explicitly stated that these actions must be completed in order to afford the Veteran substantial compliance with the May 2015 remand directive.

In June 2017, the AOJ requested the Veteran's service treatment records and personnel file from the NPRC.  The records were received and scanned into the claims file.  Upon review of these records, the Board notes they are a duplicate of those obtained in March 2014, to include a single image of the front of a folder which reads "Health Record."  In September 2017, the AOJ issued a supplemental statement of the case which indicated that the Veteran's service treatment records and personnel records had been obtained and associated with the claims folder.

The Board notes that the AOJ did not make a formal finding as to whether the "Health Record" folder was empty or contained documents within it that were not scanned into the Veteran's file; and no medical records from the period of U.S. Army reserve service were obtained.  The AOJ effectively concluded that the service records that were already associated with the file were complete, without actually addressing the Board's concerns regarding the "Health Record" folder.  Accordingly, remand is required once more for substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the "Health Record" folder image does not have any documents associated with it or if the documents within the folder were not scanned into the claims file.

If the records exist but were not scanned into the claims file, add the records.

If the "Health Record" folder does not have any actual medical records associated with it, then make a formal finding to that effect.  This should be clearly marked in the claims file.

2.  If the service treatment records related to the Veteran's period of service in the U.S. Army reserve are unavailable or have not been obtained after reasonable efforts, then make a formal finding to that effect.

It is noted that the September 2017 supplemental statement of the case indicated that all service treatment records had been obtained.  The Board's review of the claims file shows that there are no service treatment records from the period of U.S. Army reserve service.

If a formal finding of unavailability is made, then the Veteran must be notified of this fact and all attempts made to obtain his service treatment records from his period of reserve service, and he should also be provided an opportunity to submit such records.  See VA adjudication Manual M21-1, III.iii.1.C.1.e. (If efforts to obtain records from a Federal entity are ultimately unsuccessful, ROs must notify the claimant.). 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




